Name: Commission Regulation (EC) No 649/2003 of 10 April 2003 amending Regulations (EEC) No 139/81, (EC) No 936/97 and (EC) No 996/97 as regards imports of beef and veal products
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32003R0649Commission Regulation (EC) No 649/2003 of 10 April 2003 amending Regulations (EEC) No 139/81, (EC) No 936/97 and (EC) No 996/97 as regards imports of beef and veal products Official Journal L 095 , 11/04/2003 P. 0013 - 0014Commission Regulation (EC) No 649/2003of 10 April 2003amending Regulations (EEC) No 139/81, (EC) No 936/97 and (EC) No 996/97 as regards imports of beef and veal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2),Having regard to Commission Regulation (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature(3), as last amended by Regulation (EC) No 264/1999(4), and in particular Article 5(2) thereof,Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(5), as last amended by Regulation (EC) No 1781/2002(6), and in particular Article 7(2) thereof,Having regard to Commission Regulation (EC) No 996/97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (7), as last amended by Regulation (EC) No 1266/98(8), and in particular Article 6(2) thereof,Whereas:(1) Under Regulations (EEC) No 139/81, (EC) No 936/97 and (EC) No 996/97 certificates of authenticity must be issued before certain goods may be imported or admitted in specific subheadings of the Combined Nomenclature. The lists of issuing authorities for these certificates are annexed to those Regulations.(2) Argentina has changed the name of the issuing authority for certificates of authenticity.(3) Regulations (EEC) No 139/81, (EC) No 936/97 and (EC) No 996/97 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 139/81 is replaced by the text in the Annex hereto.Article 2In Annex II to Regulation (EC) No 936/97, the issuing authority name "SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y AlimentaciÃ ³n (SAGPyA)" is replaced by "SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y Alimentos (SAGPyA)".Article 3In Annex II to Regulation (EC) No 996/97, the issuing authority name "SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y AlimentaciÃ ³n (SAGPyA)" is replaced by "SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y Alimentos (SAGPyA)".Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 15, 17.1.1981, p. 4.(4) OJ L 32, 5.2.1999, p. 3.(5) OJ L 137, 28.5.1997, p. 10.(6) OJ L 270, 8.10.2002, p. 3.(7) OJ L 144, 4.6.1997, p. 6.(8) OJ L 175, 19.6.1998, p. 9.ANNEX"ANNEX IIList of agencies in exporting countries empowered to issue certificates of authenticity>TABLE>"